Citation Nr: 0925459	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-31 278A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30% for left wrist 
fracture postoperative residuals manifested by ulnar reflex 
sympathetic dystrophy.

2.  Entitlement to a rating in excess of 10% for left wrist 
fracture postoperative residuals manifested by distal 
radioulnar joint traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2006 rating action that denied a rating in 
excess of 10% for left wrist fracture postoperative residuals 
manifested by distal radioulnar joint traumatic arthritis; 
and granted a temporary total rating of 100% under the 
provisions of 38 C.F.R. § 4.30 for left wrist fracture 
postoperative residuals manifested by ulnar reflex 
sympathetic dystrophy from July 2006, and restored a 
schedular 30% rating from September 2006.  The Veteran 
appeals the schedular 30% and 10% ratings as inadequate. 

In June 2009, a Board Deputy Vice-Chairman granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
not been accomplished.  

Appellate review discloses that the most recent August 2008 
VA orthopedic examination of the veteran's left wrist did not 
contain findings as to whether there was evidence of pain on 
motion, weakness, excess fatigability, and/or incoordination 
associated with the disability, and if so, how these impaired 
the veteran's left wrist function during flare-ups and/or 
with repeated use.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  The VA is required to schedule an examination 
whenever evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327 (2008); see Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical 
evaluation frustrates judicial review.  Hicks v. Brown,  8 
Vet. App. 417, 422 (1995).  Under the circumstances, the 
Board finds that this case must thus be remanded to the RO to 
obtain a new VA examination to resolve the increased rating 
issues on appeal.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran's left wrist at the Dayton, Ohio VA Medical Center 
(VAMC) and Lima, Ohio VA outpatient clinic from July 2008 to 
the present time should be obtained and associated with the 
claims folder.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran's left wrist at 
the Dayton, Ohio VAMC and the Lima, Ohio 
VA outpatient clinic from July 2008 to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
orthopedic examination by a physician to 
determine the degree of severity of his 
left wrist fracture postoperative 
residuals.  The entire claims folder must 
be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include  X-rays, if 
deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examining physician should report in 
detail all clinical findings pertaining 
to left wrist fracture postoperative 
residuals, to specifically include (a) 
range of motion studies of the left wrist 
expressed in degrees; and (b) whether 
there is any ankylosis of the left wrist, 
and if so, whether it is favorable, in 20 
to 30 degrees dorsiflexion; in any other 
position except favorable; or 
unfavorable, in any degree of palmar 
flexion, or with ulnar or radial 
deviation.
 
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left wrist.  If pain 
on motion is observed, he should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the left wrist due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
7.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

